Citation Nr: 1518942	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-36 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extension beyond September 30, 2009, of a temporary total convalescence rating following July 2009 surgery associated with service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from March 2006 to January 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA).


FINDING OF FACT

Following right shoulder surgery in July 2009, convalescence including physical therapy was necessary through November 2009.


CONCLUSION OF LAW

The criteria for extension through November 30, 2009, of a temporary total convalescence rating following July 2009 right shoulder surgery, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

In a September 2009 letter, the RO notified the Veteran what evidence was needed to support a claim for an extended temporary total rating. The RO also informed the Veteran how VA assigns disability ratings and effective dates.

The Veteran's claims file contains records of medical treatment during and after service, including following the 2009 right shoulder surgery. The file also contains statements from the Veteran and from a VA physician who treated him.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Extension of Temporary Total Convalescence Rating

The Veteran sustained right shoulder injury during service. VA established service connection, effective immediately following separation from service, for a right shoulder disability. The Veteran underwent right shoulder surgery in July 2008. The RO assigned a temporary total rating for convalescence following that surgery. The Veteran underwent another right shoulder surgery in July 2009. The RO assigned a temporary total rating for convalescence effective from July 7, 2009, through September 30, 2009. The Veteran requested an extension of the temporary total rating. He contends that his convalescence, including physical therapy, following the 2009 surgery continued longer than the end of September 2009.

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a).

Extensions of one, two, or three months beyond the initial three months may be made under the provisions of 38 C.F.R. § 4.30(a)(1), (2) or (3) (noted above). 38 C.F.R. § 4.30(b). Further extensions of one or more months, for as many as six months, may be made only under the provisions of 38 C.F.R. § 4.30(a)(2) or (3), upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30(b).

The right shoulder surgery the Veteran underwent at a VA facility on July 7, 2009, was to treat a torn labrum. On discharge later that day, instructions were for the arm to be in a sling and swath at all times. On follow-up on July 13, a clinician removed the sling and swath, and instructed the Veteran to do elbow, wrist, and hand ranges of motion. The Veteran reported for a scheduled VA examination of his right shoulder on July 21, 2009. Because of post-surgical instructions to keep the arm in a sling, the examiner modified and restricted the examination. In August 2009, a VA clinician referred the Veteran for physical therapy three times per week.

In a September 2009 statement, the Veteran reported that doctors had told him that full recovery from the July 2009 surgery would take six to twelve months. He stated that presently he could not do physically demanding tasks with his right arm, could not take notes in the college classes in which he was enrolled, and could not drive his manual transmission vehicle.

In a September 2009 VA treatment visit, the Veteran reported that his physical therapy was very difficult and painful. The claims file contains records of physical therapy visits in September, October, and November 2009. In November 2009, he was discharged from physical therapy visits, with instructions to continue on a daily home exercise program. 

In VA primary care in December 2009, the Veteran indicated that he was a full time student. He reported left shoulder pain attributed to overuse following right shoulder surgeries in 2008 and 2009. The treating clinician found that his right shoulder had a full range of motion. The clinician noted that he had right shoulder impingement syndrome. The clinician recommended avoiding any heavy lifting, pushing, or pulling for a week. In March 2010, the Veteran had a VA physical medicine rehabilitation consultation. At that time, he reported left shoulder pain. In May and July 2010, he had injections to treat left shoulder pain.

On VA examination in September 2010, the Veteran reported that he was a full time student. He stated that his right shoulder had pain, stiffness, weakness, instability, and giving way. The examiner noted tenderness, guarding of movement, bony joint enlargement, a popping sound, pain with motion, and limitation of motion.

In an August 2010 statement, the Veteran wrote that after the July 2009 surgery he wore a sling on his right arm for twelve weeks. He noted that the physical therapy had continued through November 5, 2009. He stated that before then his right shoulder was weak, and he was not able to do any meaningful work. He asserted that his convalescence from the surgery continued through the end of the physical therapy visits.

In May 2013, the VA physician who performed the July 2009 surgery wrote that the Veteran was placed on convalescent leave for about six months following that  surgery.

The Veteran's claim that his convalescence from the July 2009 surgery continued into November 2009 is supported by the records of physical therapy into November 2009, and by the VA physician's 2013 statement. The Board concludes that the evidence reasonably supports extension of the temporary total rating through November 30, 2009.  However, the medical evidence, which outweighs the Veteran's lay statements, does not support a finding that a temporary total rating is warranted after November 30, 2009.



	(CONTINUED ON NEXT PAGE)



ORDER

Extension through November 30, 2009, of a temporary total rating for convalescence following July 2009 right shoulder surgery is granted, subject to laws and regulations governing monetary awards.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


